           Case 1:17-cv-00686-AWI-BAM Document 81 Filed 03/25/21 Page 1 of 1


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                             EASTERN DISTRICT OF CALIFORNIA
 5

 6   JOHN PEREZ, on behalf of himself and on
     behalf of all other similarly situated
 7   individuals,                                        CASE NO. 1:17-cv-00686-AWI-BAM
 8                          Plaintiff,
                                                         ORDER ON JOINT AMENDED CLASS
 9                  v.                                   NOTICE AND DISTRIBUTION PLAN
10   LEPRINO FOODS COMPANY, a
     Colorado Corporation; LEPRINO FOODS                 (Doc. No. 80)
11   DAIRY PRODUCTS COMPANY, a
     Colorado Corporation; and DOES 1–50,
12   inclusive,
13                          Defendants.
14

15                                               ORDER
16         Before the Court is the parties’ Joint Amended Class Notice and Distribution Plan (Doc.
17 No. 80), which was timely filed in response to an order requiring its submission (Doc. No. 79).

18 The Court finds that the amended class notice (Doc. No. 80-1), the amended exclusion form (Doc.

19 No. 80-2), and the proposed distribution plan (Doc. No. 80) clearly and concisely state in plain,

20 easily understood language the information required under Federal Rule of Civil Procedure

21 23(c)(2)(B), and are drafted such that due process will be afforded to absent class members,

22 Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985). Accordingly, IT IS HEREBY

23 ORDERED that the parties’ Joint Amended Class Notice and Distribution Plan is APPROVED.

24
     IT IS SO ORDERED.
25

26 Dated: March 25, 2021
                                                SENIOR DISTRICT JUDGE
27

28
